DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: a horizontal width of at least a portion of the single pillar structure decreases in a depth direction towards the substrate, the method comprising: providing bit line voltages to the plurality of bit lines; and applying voltages, comprising: applying a first string selection line voltage to string selection lines connected to string selection transistors of the plurality of cell strings connected to the plurality of bit lines; applying a second string selection line voltage to string selection lines, the second string selection line voltage being different than the first string selection line voltage; applying string selection line voltages to string selection lines; applying a ground selection line voltage to a ground selection line; applying a common source line voltage to a common source line; Page 2 of 12Application No. 16/734,799 Attorney Docket No. SEC.4245C AMENDMENT July 22, 2021 applying a program voltage to a selected word line connected to a selected memory cell among the plurality of memory cells of each of at least two cell strings among the plurality of cell strings to program the selected memory cell, and applying a program pass voltage to at least two of the plurality of word lines, wherein the memory cells of each of the plurality of cell strings are sequentially programmed in an order from an uppermost memory cell furthest from the substrate to a lowermost memory cell closest to the substrate by sequentially executing the providing and the applying the voltages for each of the plurality of memory cells of each of at least two cell strings, and wherein the ground selection transistor, plurality of memory cells and string selection transistor of each cell string are vertically aligned over the substrate to define the single pillar structure, and the plurality of memory cells are stacked vertically between the string selection transistor and the ground selection transistor of each cell string such that no other memory cell is located between the uppermost memory cell and the string selection transistor and no other memory cell is located between the lowermost memory cell and the ground selection transistor, and a combination of other limitations in the independent claims.
Independent claim 12 or 17 comprises similar allowable content as that of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827